
	
		II
		112th CONGRESS
		1st Session
		S. 423
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  authority for retroactive effective date for awards of disability compensation
		  in connection with applications that are fully-developed at submittal, and for
		  other purposes.
	
	
		1.Authority for retroactive
			 effective date for awards of disability compensation in connection with
			 applications that are fully-developed at submittalSection
			 5110(b) of title 38, United States Code, is amended—
			(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(2)by inserting
			 after paragraph (1) the following new paragraph (2):
				
					(2)The effective date of an award of
				disability compensation to a veteran who submits an application therefor that
				sets forth a claim that is fully-developed (as prescribed by the Secretary for
				purposes of this pararaph) as of the date of submittal shall be fixed in
				accordance with the facts found, but shall not be earlier than the date that is
				one year before the date of receipt of the
				application.
					.
			
